





EXHIBIT 10.1
fslrlogoa06.jpg [fslrlogoa06.jpg]






Executive Performance Equity Plan
GRANT NOTICE


This Notice sets forth the economic terms of a Performance Unit Award granted
under the First Solar, Inc. 2015 Omnibus Incentive Compensation Plan. This Grant
Notice, together with the Performance Unit Award Agreement Form Perf Unit-006
(the terms of which are incorporated into this Grant Notice by reference),
constitute the Award Agreement for this Performance Unit Award under the
Executive Performance Equity Plan. Capitalized terms used in this Grant Notice
that are not defined in this Grant Notice have the meanings as used or defined
in the Performance Unit Award Agreement, or if not defined therein, the Plan.
Participant:
[●]
Target # Performance Units (“Performance Units” for Stub Period):
[●]
Target # Performance Units (“Performance Units” for Full Period):
[●]
Grant Date:
March 7, 2017





--------------------------------------------------------------------------------




Performance Period:
Stub Grant: January 1, 2017 – December 31, 2018 Vesting:
 
Performance Level Metrics
Threshold
Target
Maximum
Weighting
 
Operating Expense per Watt plus Module Production Cost per Watt as of December
31, 2018
0.498
0.457
0.444
80%
 
Creation of a Board Approved Strategic Marketing Plan for Series 6 production*
 
<12/31/2017
 
20%
 
 
 
 
 
 
 
*Because of the binary nature of this metric, no upward discretion is
applicable.
 
 
 
 
 
 
 
Full Grant: January 1, 2017 - December 31, 2019 Vesting:
 
Performance Level
Threshold (50%)
Target (100%)
Maximum (200%)
Weighting
 
Operating Expense per Watt plus Module Production Cost per Watt as of December
31, 2019
0.347
0.325
0.293
100%



 
The final number of Performance Units actually awarded following the end of the
Performance Period, if any, shall be based on the attainment of specified levels
of the performance measures set forth above, and may range between 0% and 200%
of the number of target Performance Units. More specifically, except as the
Committee may otherwise determine, 0% of the target Performance Shares shall be
earned upon less than threshold performance achievement; 50% of the target
Performance Units shall be earned upon threshold performance achievement, 100%
of target Performance Units shall be earned upon target performance achievement
and 200% of target Performance Units shall be earned upon maximum performance
achievement (with linear interpolation between threshold and target performance
achievement and between target and maximum performance achievement for the
Operating Expense per Watt plus Module Cost per Watt as of December 31,
2018/December 31, 2019). Each Performance Unit represents the right to receive
one share of the Company’s common stock, no par value per share (“Share”).


In determining achievement of the Vesting Conditions, the performance metrics
may be adjusted to exclude the negative impact and to include the positive
impact of extraordinary, unusual or infrequently occurring events as determined
by the Committee.


This Award shall not vest unless Participant is continuously employed by the
Company or an Affiliate through the end of the Performance Period and is
employed by the Company on the settlement date, unless Participant is eligible
for a pro rata settlement as provided for in the Forfeiture section below.







--------------------------------------------------------------------------------




Vesting Acceleration upon a Change in Control:
Upon the occurrence of a Change in Control (as defined in the Change of Control
Severance Agreement between the Participant and the Company (“CIC Agreement”)
that occurs during the Performance Period in which the acquirer assumes or
substitutes the Performance Units, the Performance Units shall remain eligible
to vest in accordance with the vesting provisions described above; provided,
however, if, within the 24-month period following such Change in Control, the
Participant’s employment with the Company and its Affiliates is terminated (1)
by the Company or one of its Affiliates without Cause (as defined in the CIC
Agreement) or (2) by the Participant for Good Reason (as defined in the CIC
Agreement), then the number of Performance Units determined based on actual
achievement of the applicable Vesting Conditions as of the date of termination,
shall become vested as of the date of termination of employment, and promptly
settled within 60 days following such date. This Award shall expire and be
forfeited with respect to the unvested portion thereof if the applicable Vesting
Conditions are not satisfied as of such date of termination.
Upon the occurrence of a Change in Control in which the acquirer does not assume
or substitute the Performance Units, the Performance Units shall be deemed
immediately vested at the target level, and shall be promptly settled within 60
days following the Change in Control.
For the avoidance of doubt, the provisions of Section 3 “Impact of a Change in
Control on Equity Compensation Awards” in the CIC Agreement shall not apply to
this Award.
Forfeiture:
This Award shall be forfeited, with no consideration, upon termination of the
Participant’s employment unless such termination of employment occurs on account
of Participant’s death or “Disability”, in which case Participant shall be
eligible for a pro rata settlement as described in the Settlement section below.
For this purpose, “Disability” shall have the meaning ascribed to such term (or
term of similar import) in the employment agreement between Participant and the
Company, as in effect at the relevant time. Further, this Award shall expire and
be forfeited with respect to the unvested portion thereof if the threshold
Vesting Condition is not satisfied with respect to the Performance Period. For
greater clarity, notwithstanding anything to the contrary herein, in the
Performance Unit Award Agreement, or in any employment or other agreement
between Participant and the Company, no portion of this Award shall accelerate
upon termination of the Participant's employment other than as expressly
provided in this Grant Notice.





--------------------------------------------------------------------------------




Settlement of Award:
Full Settlement: Where Participant is eligible for full settlement of this Award
or any portion thereof, as soon as administratively practicable but in any event
within the first 60 days of the calendar year following the end of the
Performance Period, the Participant shall receive one fully vested Share for
each vested Performance Unit.

Pro Rata Settlement: Where Participant is eligible for a pro rata settlement of
this Award or any portion thereof because Participant experienced a termination
of employment described above prior to the settlement date, such pro rata
portion shall be determined by multiplying (i) the number of Performance Units
that would have vested based on actual achievement of the Vesting Conditions had
Participant remained employed until the settlement date by (ii) a fraction, (a)
the numerator of which is the number of days Participant was employed by the
Company during the Performance Period up to the date of termination, and (b) the
denominator of which is the number of days from and after the first day of the
Performance Period through the end of the Performance Period, rounding up to the
next whole Performance Unit. Such pro rata portion of the Performance Units
shall be settled in Shares, on a one-for-one basis, as soon as administratively
practicable but in any event within the first 60 days of the calendar year
following the end of the Performance Period. If Participant becomes eligible for
a pro rata settlement of this Award, then upon pro rata settlement the remainder
of this Award shall be forfeited.
Settlement of Taxes
Vesting and settlement of the Performance Units shall be subject to Participant
satisfying any applicable federal, state and local tax withholding obligations
and non-U.S. tax withholding obligations. Unless otherwise provided by the
Company, the amount of any withholding taxes in respect of the Performance Units
shall be satisfied by having the Company withhold from the number of Performance
Units payable to Participant under this Award a number of Shares having a fair
market value equal to such withholding tax liability at the applicable minimum
statutory rate.



Representation Regarding Material Nonpublic Information


By signing below, I represent that, as of the date set forth below, I am not
aware of any material, non-public information with respect to First Solar or any
of its securities.






__________________________________
__________________________________
Signature
Date
 
 







